DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is an Examiner’s Amendment and Reasons for Allowance following claim amendments of 10/06/21 that were in response to the Final Rejection of 08/18/21 and communications with Applicant Representative James S. Bennin, Reg. No. 59,318, dated 12/16/21 (see Examiner Interview Summary Record) and 01/06/22 (see attached Proposed Claim Amendments).

Claims 9-28 are pending as of 08/18/21. The amendments of 01/06/22 result in the 35 USC 103 rejection of claims 9-28 as being withdrawn. 

Allowable Subject Matter
Claims 9, 11-15, 17-19, 21, 23-24, and 26 are amended below.  Claims 9-28 are now allowed over the prior art as explained further below in the reasons for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

In the Claims
Please amend claims 9, 11-15, 17-19, 21, 23-24, and 26 as follows: 

9. (Currently Amended) A worksite management device, comprising:
one or more memories; 
and one or more processors, communicatively coupled to the one or more memories, configured to:

determine a location of a haul machine relative to a worksite based on information provided by a communication device associated with the haul machine;
determine work order data associated with the haul machine, the work order data identifying a material requested for the haul machine and an amount of the material requested for the haul machine;
determine an availability of the amount of the material requested for the haul machine;
identify one or more locations of the material based on determining that the amount of the material is available, one or more stockpiles of the material being located at the one or more locations, the amount of the material being sufficient to fulfill a work order identified by the work order data, and the one or more stockpiles including the amount of the material;


identify prospective paths between the haul machine and the one or more locations;
determine respective path lengths associated with the prospective paths;
select a shortest path of the prospective paths based on the respective path lengths; 

and cause the haul machine to autonomously or semi-autonomously navigate the shortest path.

11. (Currently Amended) The worksite management device of claim 9, wherein the one or more processors, when identifying the one or more locations 
identify worksite data associated with the worksite; 
the worksite data including location information corresponding to the one or more stockpiles ;
and identify the one or more locations 

12. (Currently Amended) The worksite management device of claim 9, wherein the one or more processors, when selecting the shortest path, are configured to:

determine 
identify a first prospective path associated with a shortest path length [[out]] of the respective path lengths;
determine that a first wait time, associated with the first prospective path, exceeds a wait threshold;
identify a second prospective path associated with a next shortest path length out of the respective path lengths;
determine that a second wait time, associated with the second prospective path, is less than the wait threshold;
and select the second prospective path as the shortest path.

13. (Currently Amended) The worksite management device of claim 9, wherein, to cause the haul machine to autonomously or semi-autonomously navigate the shortest path, the one or more processors are configured to:
generate a set of navigation instructions based on the shortest path;
and transmit the set of navigation instructions to one or more of a user interface or a control device associated with the haul machine to cause the haul machine to autonomously or semi-autonomously navigate the shortest path; 

14. (Currently Amended) The worksite management device of claim 9, wherein the one or more processors are further configured to:
generate a notification based on determining that [[the]] a different amount of the material is unavailable, the notification indicating one or more of an unavailability of the different amount of the material, a remaining amount of the material that is available, an alternate source of the material, or a lead time associated with replenishing the material.

15. (Currently Amended) A method, comprising:
determining, by a device, a location of a haul machine relative to a worksite, the location of the haul machine being determined based on information provided by a communication device associated with the haul machine;
determining, by the device, work order data associated with the haul machine, the work order data identifying one or more of the haul machine, a material requested for the haul machine, or an amount of the material requested for the haul machine;
determining, by the device, an availability of the amount of the material requested for the haul machine; 
identifying, by the device, one or more locations of the material based on determining that the amount of the material is available, one or more stockpiles of the material being located at the one or more locations, and the amount of the material being sufficient to fulfill a work order identified by the work order data, and the one or more stockpiles including the amount of the material;
identifying, by the device, prospective paths between the haul machine and the one or more locations;
determining, by the device, respective path lengths associated with the prospective paths;




selecting, by the device, a path between the location of the haul machine and the one or more locations the prospective paths 
and transmitting, by the device, information relating to the path to the haul machine to cause the haul machine to autonomously or semi-autonomously navigate the path;
 identifying, by the device, a work machine associated with the material requested for the haul machine, the work machine being identified, based on location data of the work machine, as a closest work machine out of one or more work machines;
and transmitting, by the device, the work order data to the work machine.

17. (Currently Amended) The method of claim 15, wherein identifying the work machine associated with the material comprises:
identifying worksite data associated with the worksite, the worksite data including information identifying the one or more stockpiles within the worksite and one or more work machines associated with the one or more stockpiles 
and identifying one of the one or more work machines, associated with the one or more stockpiles 

18. (Currently Amended) The method of claim 15, wherein identifying the work machine associated with the material comprises:
receiving location data associated with one or more work machines of the worksite, the location data identifying respective proximities of the one or more work machines, of the worksite, relative to the one or more locations 
and identifying one of the one or more work machines, of the worksite, as the work machine associated with the material requested for the haul machine based on the respective proximities.

19. (Currently Amended) The method of claim 15, wherein identifying the one or more locations 
identifying additional locations of the material based on determining that the amount of the material requested for the haul machine is not available at one or more other locations 
wherein the additional locations include the one or more locations 

21. (Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to; 
determine a location of a haul machine relative to a worksite based on information provided by a communication device associated with the haul machine;
determine work order data associated with the haul machine, the work order data identifying a material requested for the haul machine and an amount of the material requested for the haul machine;
determine an availability of the amount of the material requested for the haul machine;




identify one or more locations of the material based on determining that the amount of the material is available, one or more stockpiles of the material being located at the one or more locations, and the amount of the material being sufficient to fulfill a work order identified by the work order data, and the one or more stockpiles including the amount of the material;
identify prospective paths between the haul machine and the one or more locations;
determine respective path lengths associated with the prospective paths;
select a path between the location of the haul machine and the one or more locations the prospective paths 
and cause the haul machine to autonomously or semi-autonomously navigate the path.

23. (Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the one or more instructions, that cause the device to identify the one or more locations 
identify worksite data associated with the worksite, the worksite data including location information corresponding to the one or more stockpiles 
and identify the one or more locations 

24. (Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the one or more instructions, that cause the device to select the path, further cause the device to:

determine 
and select one of the prospective paths based on the respective path lengths and the respective wait times.

26. (Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the one or more instructions, that cause the device to select the path, further cause the device to:
generate a notification based on determining that [[the]] 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present disclosure provides a worksite management device configured to: determine a location of a haul machine relative to a worksite; determine work order data associated with the haul machine, the work order data identifying a type of material requested for the haul machine and an amount of the material requested for the haul machine; determine an availability of the amount of the material requested for the haul machine; identify a location of the material based on determining that the amount of the material is available; select a path between the location of the haul machine and the location of the material; and cause an action to be performed based on the path.
Additional reasons for allowance are based on Applicant’s remarks on pages 14-15 of 10/06/21.  

The closest prior art is Schoening (US 2019/0303848 A1). Schoening discloses a worksite management device (Paragraph 0005, An inventory tracking and management system), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories (Paragraph 0007, a centralized tracking and communication application that is stored in a memory of and executed on a processor), configured to: determine a location of a haul machine relative to a worksite (Paragraph 0005, location of the truck is loading bay 16); determine work order data associated with the haul machine, the work order data identifying a material requested for the haul machine and an amount of the material requested for the haul machine (Paragraph 0071, the product delivery information may include an amount of product requested); determine an availability of the amount of the material requested for the haul machine (Paragraph 0069, amount of products available that satisfy a particular order); identify one or more locations of the material based on determining that the amount of the material is available (Figure 5 shows multiple locations of the product code 1855301). 
Mason (US 2016/0334236 A1). Mason discloses to: determine a location of a haul machine relative to a worksite based on information provided by a communication device associated with the haul machine (Paragraph 0054, location information can be automatically determined from GPS functionality of the in-vehicle devices); … identify prospective paths between the haul machine and the one or more locations; determine respective path lengths associated with the prospective paths; select a path of the prospective paths based on the respective path lengths (Paragraph 0113, In embodiments where multiple sites are identified, the process 600 may include defining the route and selecting access paths to reduce the amount of time a driver is waiting at a particular location).
Poole (US 2018/0108094 A1). Poole discloses to cause the haul machine to autonomously or semi-autonomously navigate the shortest path (Paragraph 0004, load-haul-dump machine; Paragraph 0023, shortest distance; Paragraph 0026, Assignment of the machine in this manner could include transmitting the pertinent information relating to assignment, such as target destination location coordinates and navigation path coordinates, to one of the autonomous machines. From block 260, the logic may advance to block 280 to dispatch the machine, which could include transmitting a control signal instructing the machine to commence navigating to the target destination).

However, none of the above cited prior art, singularly or in combination, teach or fairly suggest, the combination of a worksite management device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: determine a location of a haul machine relative to a worksite based on information provided by a communication device associated with the haul machine; determine work order data associated with the haul machine, the work order data identifying a material requested for the haul machine and an amount of the material requested for the haul machine; determine an availability of the amount of the material requested for the haul machine; identify one or more locations of the material based on determining that the amount of the material is available, one or more stockpiles of the material being located at the one or more locations, the amount of the material being sufficient to fulfill a work order identified by the work order data, and the one or more stockpiles including the amount of the material; identify prospective paths between the haul machine and the one or more locations; determine respective path lengths associated with the prospective paths; select a shortest path of the prospective paths based on the respective path lengths; and cause the haul machine to autonomously or semi-autonomously navigate the shortest path.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624